Citation Nr: 1606211	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to May 2008.  She also had additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in October 2010 and October 2014.

The Board notes that a December 2014 rating decision granted entitlement to service connection for a right leg disability and notified the Veteran that the determination was considered a full resolution of her appeal as to the right knee claim.  Therefore, no further action as to that matter is required.

The issue of entitlement to service connection for a right ankle disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

A bilateral hearing loss disability was not manifest during active service, was not manifest to a compensable degree within one year of service, and is not shown to have developed as a result of service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claim in May 2008 and by correspondence dated in December 2010.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  Although at her hearing in April 2010 the Veteran referred to a hearing test in February or March of that year and indicated she would provide a copy of that report, she did not subsequently provide a copy of the report nor has she at any time sufficiently identified the source of any such record or authorized VA to assist her in obtaining a copy of it.  The Board finds there is no evidence of any additional existing pertinent records and that further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provide an examination or obtains an opinion, the examination or opinion must be adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Sensorineural hearing loss and organic disease of the nervous system are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that she has bilateral hearing loss as a result of noise exposure during active service.  In statements and testimony provided in support of her claim she reported that she had noise exposure from radar systems, sound powered phones, small arms fire, ship horns, and ship cannons in service.

The service medical records include an examination report with audiogram findings dated in January 1999 that were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

Audiogram findings in March 2004 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
-5
LEFT
10
0
0
0
-5

Audiogram findings on March 12, 2008 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
25
15
20
10
10

The service medical records also include a Hearing Conservation Data report with audiogram findings on March 18, 2008, that were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
60
30
LEFT
40
35
60
55
60

Audiogram findings in April 2011 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
10
0
LEFT
35
20
20
35
20

VA reports include a May 2008 QTC examination report noting pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
20
LEFT
30
20
25
15
20

On VA authorized audiological evaluation in April 2012, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
15
5
0
0
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  However, the examiner noted that the March 2008 audiology test identified by the Board in its October 2010 remand could not be located.  The findings of another 2008 examination report noting normal hearing was reported and the examiner found it was less likely the Veteran's complaint of hearing loss was caused by or a result of an event in service.  An April 2012 VA medical examination also included a diagnosis of mild traumatic brain injury (TBI), but found that the Veteran's variable pattern of tinnitus and decreased hearing were not consistent with TBI etiology.  It was also noted she reported that her hearing problem seemed to be related to panic episodes.

A September 2014 VA audiology opinion, based upon a review of the record and likely hazardous noise exposure in service, found it was less likely that hearing loss was caused by or a result of noise exposure while in active duty service and/or inactive duty training.  The examiner further found that the Veteran's current hearing sensitivity was less likely due to or aggravated by the presence of service-connected tinnitus.  It was noted that tinnitus did not damage hearing and that the results of a March 18, 2008, examination were so distinctly different from any other audiological assessment conducted around that time or since then that the study must be considered an inaccurate depiction of her true hearing sensitivity and dismissed from use as evidence in this case.  The examiner also noted that hearing tests on enlistment, on March 12, 2008, and on VA examination in April 2014 revealed no significant threshold shift beyond normal variability/normal progression in service. 

Based upon the evidence of record, the Board finds chronic bilateral hearing loss was not manifest during active service and is not shown to have developed as a result of service.  A hearing loss disability was not manifest to a compensable degree within one year of service.  The Veteran's report of noise exposure in service is consistent with his duties in service.  The overall evidence of record and the September 2014 VA examiner's opinion are found to be persuasive.  The September 2014 examiner is shown to have adequately considered the evidence of record including evidence as to noise exposure and symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The pertinent medical issue in this case is a complex matter not subject to lay observations and not a matter for which she is competent to provide opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the right ankle disability issue has been previously remanded, a review of the record shows that further development is required prior to appellate review.  The Board's October 2014 remand included instructions that a clarifying medical opinion be obtained addressing whether it was at least as likely as not (50 percent probability or greater) that any right ankle disability was the result of service or a service-connected disability.  Although a VA medical opinion was obtained in December 2014, the examiner did not include an opinion as to whether the Veteran's right ankle disability had been caused or aggravated by a service-connected disability.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from the December 2014 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that any right ankle disability is proximately due to a service-connected disability or disabilities.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right ankle disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability or disabilities.  It should be noted that service-connection is established for disabilities including of the left ankle, right and left knees, and bilateral plantar fasciitis.  The examiner must review the appellate record and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

2.  Then, readjudicate the claim remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


